DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement submitted on February 22, 2022 has been considered by the Examiner and made of record in the application file.
Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
	
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 22-23, 27-28, 32, 37, 38, 49, 50 and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qualcomm Inc. et al, “IAB inter-CU topology Adaptation for Arch 1a” 3GPP TSG-RANWG3 meeting #102, 3GPP Draft R3-186456 (hereinafter Qualcomm et al).

Regarding claim 1, Qualcomm et al discloses a method of wireless communication at a node, comprising: acquiring random access information for at least one of a donor node serving the node or a neighbor cell of the node (fig. 2 [step 16] UE discovers and select new DU); and determining one or more random access parameters for a device to perform a random access procedure with the node, wherein the one or more random access parameters are based on the acquired random access information (fig. 2 [step 17] UE perform random access procedure on the DU).
Regarding claims 2, 9, 23, 28, Qualcomm et al discloses reporting the acquired random access information from a distributed unit (DU) of the node to a central unit (CU); and receiving a random access configuration from the CU, wherein the node determines the one or more random access parameters based on the random access configuration received from the CU (page 7 fig. 9.9.6-1).
Regarding claim 32, Qualcomm et al discloses a method of wireless communication at a control node, comprising: receiving a report, from a node served by the control node, including random access information acquired by the node for at least one of a donor node serving the node or a neighbor cell of the node (fig. 2 [step 16] UE discovers and select new DU); determining one or more random access parameters for a device to perform a random access procedure with at least one of the node, the donor node, and the neighbor cell, wherein the one or more random access parameters are determined based on the acquired random access information (fig. 2 [step 17] UE perform random access procedure on the DU); and sending the one or more random access parameters to the node, the donor node, or the neighbor cell (page 7 fig. 9.9.6-1).

Regarding claim 7, 38, Qualcomm et al discloses wherein the node comprises an integrated access and backhaul node (fig. 2 [step 16-17]).
Regarding claim 8, Qualcomm et al discloses wherein the processor determines the one or more random access parameters using the acquired random access information (fig. 2 [step 16-17]).
Regarding claim 49, Qualcomm et al discloses the control node comprises a central unit (CU) of an IAB donor (fig. 2 [step 16-17]).
Regarding claims 6, 22, 27, 37, 50 and 55, see above rejection of claim 1 and 32.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 10-21, 24-26, 29-31, 33-36, 39-48, 51-54, 56-59 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm Inc. et al, “IAB inter-CU topology Adaptation for Arch 1a” 3GPP TSG-RANWG3 meeting #102, 3GPP Draft R3-186456 (hereinafter Qualcomm et al) in view of Shi et al (US Pat. Pub. No. 2021/0219340).

Regarding claim 3, 24, 29, 33, 51, 56, Qualcomm et al fails to explicitly disclose wherein the acquired random access information that the node reports to the CU comprises information for the neighbor cell that belongs to a different CU.  However, in the same field of endeavor, Shi et al discloses wherein the acquired random access information that the node reports to the CU comprises information for the neighbor cell that belongs to a different CU  (see at least paragraph 185; fig. 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 4, 25, 30, Qualcomm et al fails to explicitly disclose wherein the node acquires the random access information in system information from the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein the node acquires the random access information in system information from the donor node or the neighbor cell (see at least paragraph 192).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 5, 26, 31, 34, 52, 57, Qualcomm et al fails to explicitly disclose wherein the acquired random access information includes at least one of: a random access configuration for the donor node or the neighbor cell, random access resources for the donor node or the neighbor cell, a time division duplex (TDD) resource configuration for the donor node or the neighbor cell, or a bandwidth part configuration for the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein the acquired random access information includes at least one of: a random access configuration for the donor node or the neighbor cell, random access resources for the donor node or the neighbor cell, a time division duplex (TDD) resource configuration for the donor node or the neighbor cell, or a bandwidth part configuration for the donor node or the neighbor cell (see at least paragraph 192).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 10, 39, Qualcomm et al fails to explicitly disclose wherein the processor reports the acquired random access information in an initial report to the CU.  However, in the same field of endeavor, Shi et al discloses wherein the processor reports the acquired random access information in an initial report to the CU (see at least paragraph 182).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 11, 40, Qualcomm et al fails to explicitly disclose the processor reports the acquired random access information in an update report to the CU.  However, in the same field of endeavor, Shi et al discloses the processor reports the acquired random access information in an update report to the CU (see at least paragraph 182).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 12, 41, Qualcomm et al fails to explicitly disclose the random access configuration from the CU includes a range of random access preamble identifiers.  However, in the same field of endeavor, Shi et al discloses the random access configuration from the CU includes a range of random access preamble identifiers (see at least paragraph 14).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 13, 42, Qualcomm et al fails to explicitly disclose wherein the acquired random access information that the processor reports to the CU comprises information for the neighbor cell that belongs to a different CU.  However, in the same field of endeavor, Shi et al discloses wherein the acquired random access information that the processor reports to the CU comprises information for the neighbor cell that belongs to a different CU (see at least paragraph 185; fig. 1).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 14, Qualcomm et al fails to explicitly disclose wherein the processor acquires the random access information in system information from the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein the processor acquires the random access information in system information from the donor node or the neighbor cell (see at least paragraph 181).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 15, 43, Qualcomm et al fails to explicitly disclose wherein the acquired random access information includes at least one of: a random access configuration for the donor node or the neighbor cell, random access resources for the donor node or the neighbor cell, a time division duplex (TDD) resource configuration for the donor node or the neighbor cell, or a bandwidth part configuration for the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein the acquired random access information includes at least one of: a random access configuration for the donor node or the neighbor cell, random access resources for the donor node or the neighbor cell, a time division duplex (TDD) resource configuration for the donor node or the neighbor cell, or a bandwidth part configuration for the donor node or the neighbor cell (see at least paragraph 192).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 16, 44, Qualcomm et al fails to explicitly disclose wherein determining the one or more random access parameters includes: selecting first random access preamble identifiers that is different than a second set of random access preamble identifiers for the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein determining the one or more random access parameters includes: selecting first random access preamble identifiers that is different than a second set of random access preamble identifiers for the donor node or the neighbor cell (see at least paragraph 181).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 17, 45, Qualcomm et al fails to explicitly disclose wherein determining the one or more random access parameters includes: selecting first random access resources that do not overlap in time with second random access resources for the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein determining the one or more random access parameters includes: selecting first random access resources that do not overlap in time with second random access resources for the donor node or the neighbor cell (see at least paragraph 181).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 18, 46, Qualcomm et al fails to explicitly disclose wherein determining the one or more random access parameters includes: selecting a power control parameter for random access based on potential interference to the donor node or the neighbor cell.  However, in the same field of endeavor, Shi et al discloses wherein determining the one or more random access parameters includes: selecting a power control parameter for random access based on potential interference to the donor node or the neighbor cell (see at least paragraph 181).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 19, 35, 47, 53, 58, Qualcomm et al fails to explicitly disclose wherein the one or more random access parameters determined by the processor include at least one of: random access preamble identifiers, time and frequency resources, a power related parameter, a number of retransmissions, or a back-off timer for contention resolution.  However, in the same field of endeavor, Shi et al discloses wherein the one or more random access parameters determined by the processor include at least one of: random access preamble identifiers, time and frequency resources, a power related parameter, a number of retransmissions, or a back-off timer for contention resolution (see at least paragraph 10).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 20, 36, 48, 54, 59, Qualcomm et al fails to explicitly disclose wherein the processor determines the one or more random access parameters based on at least one of: avoiding an overlap with other random access parameters of the donor node or the neighbor cell, increasing random access probability, reducing random access latency, reducing contention between the node and the donor node or the neighbor cell, or improving random access involving mobility.  However, in the same field of endeavor, Shi et al discloses wherein the processor determines the one or more random access parameters based on at least one of: avoiding an overlap with other random access parameters of the donor node or the neighbor cell, increasing random access probability, reducing random access latency, reducing contention between the node and the donor node or the neighbor cell, or improving random access involving mobility (see at least paragraph 294).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.
Regarding claim 21, Qualcomm et al fails to explicitly disclose wherein the random access information is acquired at a mobile termination (MT) of the node.  However, in the same field of endeavor, Shi et al discloses wherein the random access information is acquired at a mobile termination (MT) of the node (see at least paragraph 192).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Shi et al into the system of Qualcomm et al for purpose to provide a PRACH resource processing, to reduce PRACH interference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
 	The following prior art are cited to show a method, which is considered pertinent to the claimed invention: 
Fiorani et al (US Pat. No. 10,980,082) directed toward performing setup procedure with the CU node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124.  The examiner can normally be reached on Mon - Fri 7:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LITON MIAH/Primary Examiner, Art Unit 2642